t c memo united_states tax_court kenneth j nissley and terri c connor-nissley petitioners v commissioner of internal revenue respondent docket no filed date w curtis elliott jr william r culp jr and niles a elber for petitioners timothy s sinnott for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision by the court is whether petitioners engaged in their amway activity for profit within the meaning of sec_183 we hold that they did not findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in indianapolis indiana at the time that their petition was filed in this case petitioner husband mr nissley graduated in with a bachelor of science degree in accounting from manchester college in north manchester indiana he was licensed as a certified_public_accountant c p a in thereafter from through he worked as a staff auditor a senior auditor and ultimately as an audit manager for the big accounting firm of price waterhouse since date mr nissley has been employed on a full- time basis hours per week as the director of information systems and planning and procurement for creative expressions group inc of indianapolis indiana his salary for and was dollar_figure dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioner wife mrs nissley graduated in with a bachelor of science degree in accounting from indiana university she was licensed as a c p a in upon graduating from college mrs nissley began employment with price waterhouse where she worked full time providing consulting services related to financial systems to fortune companies at the time that she resigned from the firm in she was a senior manager after her resignation from price waterhouse and through the middle of mrs nissley served as the director of information systems for administar information technologies of indianapolis indiana earning dollar_figure in thereafter through the end of mrs nissley was self-employed as a business consultant earning a net profit of dollar_figure based on gross_receipts of dollar_figure and total expenses of dollar_figure for that year her combined salary and net profit from self-employment in was dollar_figure in date mrs nissley obtained a full-time position as president and chief_executive_officer of pathway family center of southfield michigan pathway a nonprofit health-care organization dedicated to the treatment and prevention of substance abuse by adolescents mrs nissley continued to hold this position at the time of trial date her salary for and was dollar_figure per year during the years in issue petitioners operated an amway distributorship under the name of kt enterprises petitioners began their amway activity in may or date when they were recruited as downline distributors by an upline distributor at the time of trial petitioners were continuing to pursue their amway activity amway is a supplier of household and personal_use products that are sold by individuals distributors through direct marketing an amway distributor purchases amway products for resale to both customers and downline distributors as well as for personal_use at least in theory amway distributors generate receipts by selling amway products directly to customers and by recruiting new distributors the new recruits become downline distributors of the sponsoring distributor and a part of his or her organization the sponsoring distributor is referred to as the upline distributor in turn each downline distributor is encouraged to sponsor additional new distributors all of whom become a part of the initial distributor’s organization the process of recruiting new distributors is often referred to as pbuilding the legs of a distributor's network amway does not assign exclusive geographical territories to any distributor nor does amway impose a minimum sales quota on any distributor amway maintains a pyramid incentive system under this system an upline distributor receives a bonus based on the volume of sales generated by his or her downline distributors ’ thus the system presumes that the upline distributor’s potential for profit will increase as his or her network of downline distributors becomes wider and deeper because the upline distributor’s bonus is based on the volume of sales generated by downline distributors such bonus is not directly affected by a downline distributor’s profitability or lack of profitability the amway pyramid incentive system is promoted by amway in the form of the plan under the plan each amway distributor is encouraged to personally recruit downline distributors each of whom in turn is encouraged to recruit at least downline distributors each of whom in turn is encouraged to recruit at least downline distributors for a total of downline distributors in the initial distributor’s organization amway promotes the plan as the the upline distributor’s bonus is also based on the volume of sales generated by the upline distributor himself or herself however the volume of such sales is generally minimal and the portion of the bonus attributable to such sales is negligible the width of a network refers to the number of downline distributors that are personally sponsored by the distributor in guestion and length refers to the number of downline distributors that make up each leg of the network theoretical break-even point for a distributorship assuming that the distributor and each downline distributor within the distributor’s organization purchases dollar_figure of amway products per month and that the distributor does not have expenses exceeding dollar_figure per month at least in theory the potential for profit is enhanced as each of the downline distributors in the distributor’s network successfully implements the plan the amway plan does not provide meaningful guidance to distributors regarding how expenses_incurred in pursuing an amway activity might be reduced the structure of the amway pyramid incentive system effectively serves to discourage distributors from spending their time personally trying to sell amway products in contrast the system effectively serves to encourage distributors to spend their time trying to recruit an ever-increasing number of downline distributors petitioners themselves spent little time personally trying to sell amway products and concentrated instead on trying to recruit and retain downline distributors gross_income received by petitioners consisted principally of bonuses earned from the sale or personal consumption of amway products by downline distributors at the end of and petitioners had a total of and downline distributors respectively in their organization as amway distributors petitioners were entitled to purchase for their personal_use amway products at distributor’s cost without the customary 30-percent markup in and petitioners purchased amway products valued at dollar_figure dollar_figure and dollar_figure respectively for their personal_use since inception petitioners have treated their amway activity as a proprietorship on schedule c profit or loss from business of their federal_income_tax return petitioners describe their activity on schedule c as product distribution but do not identify the activity as an amway distributorship petitioners have never succeeded in earning a profit from their amway activity rather petitioners have consistently claimed losses from their amway activity and have used such losses to offset their other income principally salary or net profit from business consulting from their full-time positions the following schedule reflects the losses claimed by petitioners from their amway activity on schedule c of their tax returns for through year net_loss part year sdollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure at the time of trial date petitioners anticipated that for they would once again incur a loss from their amway activity petitioners determined their net losses from their amway activity on schedule c of their tax returns for through as follows gross_income s big_number dollar_figure dollar_figure s big_number less expenses incl home_office big_number big_number big_number big_number net_loss gross_income ’ less expenses incl home_office net_loss dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure sdollar_figure big_number dollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘for petitioners gross_income was essentially the bonuses earned from the sale or personal consumption of amway products by downline distributors petitioners themselves sold relatively few amway products although they did order such products on behalf of downline distributors petitioners claimed expenses related to their amway activity on schedule c of their tax returns for through as follows bad_debts car expenses commissions fees interest_expense office expense repairs supplies travel meals entertainment utilities other expenses awards gifts books subscriptions tapes seminars use of home total expenses ‘net after percent reduction for percent reduction for per sec advertising car expenses commissions fees depreciation interest_expense legal professional office expense supplies travel meals entertainment other expenses books subscriptions tapes seminars uniforms use of home total expenses ‘net after percent reduction for per sec_274 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number sdollar_figure dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number --- big_number --- big_number big_number dollar_figure dollar_figure n dollar_figure dollar_figure big_number big_number big_number --- --- big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number --- big_number ---- dollar_figure dollar_figure big_number dollar_figure and dollar_figure -- - for the years in issue petitioners claimed car expenses for a oldsmobile and or a bmw 535i based on claimed business miles driven petitioners reported business miles commuting miles and other mileage on schedule c of their tax returns for the years in issue as follows business miles big_number big_number big_number commuting big_number big_number big_number other big_number big_number big_number total big_number big_number big_number petitioners claimed deductions for the cost of attending amway conventions and seminars on a regular basis in cities such as new york denver atlanta orlando and minneapolis at the time that petitioners were recruited as amway distributors in mid-1991 they had no prior experience with the amway-type of activity since that time they have relied only on advice from one of their upline distributors and other interested amway individuals other than accepting the amway plan petitioners did not maintain a written business plan for their amway activity nor did they maintain a written budget for the activity petitioners did not prepare a break-even analysis for their amway activity nor did they maintain a monthly report of expenses_incurred in pursuing the activity a major reason why many individuals remain committed to amway is the congenial sense of family and the gratifying motivational feeling that they derive from participating in the activity petitioners have no intentions of getting out of amway opinion under sec_183 if an activity is not engaged in for profit then no deduction attributable to the activity shall be allowed except to the extent provided by sec_183 in pertinent part sec_183 allows deductions to the extent of gross_income derived from an activity that is not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the existence of the requisite profit objective is a guestion of fact that must be decided on the basis of the entire record see 63_tc_375 in resolving this factual question greater weight is accorded objective facts than a taxpayer's statement of intent see 68_f3d_868 cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings see 81_tc_210 the taxpayer bears the burden of proving that he or she engaged in the activity with the objective of making a profit see rule a 503_us_79 290_us_111 90_tc_960 petitioners bear the burden of proving that they engaged in the amway distributorship with the intent to make a profit affd without published opinion 899_f2d_18 cir the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling see id rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir based on all of the facts and circumstances in the present case we hold that petitioners have failed to prove that they engaged in their amway activity for profit within the meaning of sec_183 see rule a indopco inc v commissioner supra welch v helvering supra elliott v commissioner supra we will not analyze in depth all of the factors enumerated in the regulation but rather focus on some of the more important ones that inform our decision first the history of consistent and substantial losses_incurred by petitioners in their amway activity is indicative of a lack of profit objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs since the inception of their amway activity in mid-1991 petitioners have never earned a profit but have incurred losses for consecutive years indeed at the time of trial in date petitioners expected to incur another loss for what would be the ninth consecutive year moreover petitioners’ losses have been substantial in amount ranging between dollar_figure and dollar_figure for each of the years during which petitioners have conducted their amway activity for a full months indeed petitioners’ aggregate losses for the 2-year period from mid-1991 through amount to dollar_figure and average over dollar_figure on an adjusted annual basis further there has not been any significant trend discernible in the history of petitioners’ losses for through the taxable years in issue petitioners incurred losses of dollar_figure dollar_figure and dollar_figure respectively while it is true that petitioners’ losses have decreased since it is also true that a comparison of and demonstrates that petitioners’ gross_income decreased at a faster rate percent than did petitioners’ expenses percent the same is true when and are compared also relevant is the fact that the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening -- - years 45_tc_261 affd 379_f2d_252 2d cir in the present case there is no persuasive evidence that petitioners will enjoy future net_earnings much less that petitioners will be able to recoup the substantial losses dollar_figure through which have meanwhile been sustained second we are not convinced that petitioners conducted their amway activity in a businesslike manner see sec_1 b income_tax regs although petitioners may have maintained a separate bank account and records for their amway activity such bank account and records appear to have been maintained principally to satisfy substantiation requirements imposed by the internal_revenue_code and thus to guarantee the deductibility of expenses in contrast such bank account and records do not appear to have been used as analytic or diagnostic tools in an effort to achieve profitability of petitioners’ amway activity as we have previously stated the keeping of books_and_records may represent nothing more than a conscious attention to detail in this case there has been no showing that books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation the petitioner reviewed her records but she has failed to show that she used them to improve the operation of the enterprise golanty v commissioner supra pincite moreover petitioners did not maintain certain types of records nor did petitioners employ certain elementary business -- - practices that one would expect of individuals pursuing an activity with a profit objective see ogden v commissioner tcmemo_1999_397 theisen v commissioner tcmemo_1997_ hart v commissioner tcmemo_1995_55 thus petitioners did not maintain any written business plan for their amway activity other than the amway plan further petitioners did not maintain either a written budget or a monthly report of expenses nor did petitioners prepare a break-even analysis also of significance is the fact that petitioners had no experience with the amway-type of activity prior to the time that they were recruited by an amway distributor see sec_1 b income_tax regs since that time petitioners have relied only on advice from one of their upline distributors and other interested amway individuals yet under the amway system the upline distributor’s bonus is not directly affected by the downline distributor’s profitability or lack of profitability rather it is the downline distributor’s volume of sales that 1s important to the upline distributor nevertheless petitioners have steadfastly refused to seek counsel from disinterested third parties regarding means by which their amway activity might be made profitable see poast v commissioner tcmemo_1994_399 for the most part petitioners’ advisers were not experts as much as they were upliners with a financial stake in petitioners’ retail and downline sales ogden v commissioner supra amway distributors may be biased when discussing amway because they have a natural desire to advance the organization and or obtain income from a downliner petitioners have steadfastly refused to seek counsel from disinterested third parties even though the advice they have received from interested amway individuals has done nothing to reverse petitioners’ history of uninterrupted and substantial losses furthermore the record suggests that the advice petitioners received has consisted of little more than platitudes generalities and encouragement to stick with it also noteworthy is the fact that after her resignation from administar information technologies in mid-1994 mrs nissley was able to generate immediately a net profit as a self-employed business consultant earning dollar_figure based on gross_receipts of dollar_figure and total expenses of dollar_figure for the last months of by contrast in their amway activity petitioners have incurred nothing but substantial losses for consecutive years third sec_1_183-2 income_tax regs provides in part that substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or -- - recreational elements involved golanty v commissioner t c pincite see ransom v commissioner tcmemo_1990_381 in the present case petitioners are well-educated professional individuals licensed as c p a ’s who earn substantial salaries from their full-time employment as demonstrated by the following table for the years in issue mr nissley s big_number s big_number s big_number mrs nissley big_number big_number total dollar_figure dollar_figure for and petitioners claimed losses from their amway activity in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners used those losses to reduce their compensation and other income thereby decreasing their taxable_income and achieving substantial tax savings those tax savings helped to finance everyday expenses such as outlays for car and home for and petitioners deducted car expenses in the amounts of dollar_figure dollar_figure and dollar_figure respectively for each of the first two of those years the amount deducted for just this single expense exceeded petitioners’ reported gross_income from amway for the year for and petitioners also claimed deductions for use of home in the amounts of dollar_figure dollar_figure and dollar_figure respectively for they also claimed a deduction for utilities in the amount of dollar_figure for the sum of just these two deductions exceeded petitioners’ reported gross_income from amway for that year finally this court has observed that there are significant elements of personal pleasure attached to the activities of an amway distributorship and that an amway distributorship presents taxpayers with opportunities to generate business deductions for essentially personal expenditures brennan v commissioner tcmemo_1997_60 see also sec_1_183-2 income_tax regs cf sec_1_183-2 income_tax regs regarding the reference to personal or recreational elements quoted above in the present case the personal dimensions of petitioners’ amway activity indicate that such activity was not engaged in for profit the fact that petitioners have no intentions of getting out of amway underscores this conclusion the record suggests that petitioners enjoy the same congenial sense of family and the same gratifying motivational feeling from participating in their amway activity as do many other individuals who remain committed to amway the record also suggests that amway constitutes an important part of petitioners’ social life in addition during the years in issue petitioners attended amway conventions and seminars on a regular basis in cities such moreover a taxpayer who intends to pursue an activity no matter what cannot be said to pursue the activity ina businesslike manner sec_1_183-2 income_tax regs discussed supra - - as new york denver atlanta orlando and minneapolis for the years in issue petitioners incurred expenses for travel meals and entertainment m e and seminars in the following amounts travel s big_number s big_number s big_number m e gross big_number big_number big_number seminars big_number big_number big_number total s_ big_number dollar_figure dollar_figure for and the total of just these amounts exceeds petitioners’ reported gross_income from amway for those years moreover petitioners received a personal benefit from their amway activity through the ability to purchase amway products for their own use at distributor’s cost without the customary percent markup in and petitioners purchased for their personal_use amway products valued at dollar_figure dollar_figure and dollar_figure respectively see ogden v commissioner tcmemo_1999_397 where the purchase of dollar_figure to dollar_figure worth of amway products per year for the taxpayers’ personal_use was regarded by the court as a factor supporting the conclusion that the taxpayers lacked a profit objective petitioners estimate that they devoted between and hours per week to their amway activity with mrs nissley spending to hours per week and mr nissley spending to hours per week petitioners contend that devoting so much time to their amway activity is indicative of a profit objective see sec_1_183-2 income_tax regs however we regard petitioners’ estimate as excessive see kropp v commissioner tcmemo_2000_148 as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe see also 87_tc_74 we are not required to accept the self-serving testimony of petitioner as gospel cf 58_tc_560 in any event many individuals devote considerable time to their hobbies and similar activities in view of the foregoing we hold that petitioners are not entitled to deduct the losses from their amway activity for the years in issue however pursuant to the provisions of sec_183 petitioners are entitled to deduct expenses to the extent of gross_income from their amway activity we have carefully considered all of the contentions made by petitioners for a holding contrary to that expressed herein and to the extent not touched on above we find such contentions to be unpersuassive to give effect to the foregoing decision will be entered under to rule
